Citation Nr: 1129342	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the Board remanded the issue listed on the title page for further development.  The Board also remanded the issue of entitlement to restoration of nonservice-connected disability pension benefits for the RO to issue a statement of the case, which they did in October 2010.  The Board informed the Veteran that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).  The Veteran did not file a substantive appeal.  In a May 2011 informal hearing presentation, the representative listed entitlement to restoration of nonservice-connected disability pension benefits as one of the issues on appeal.  The Board does not have appellate jurisdiction over this issue because the Veteran did not perfect an appeal.  Therefore, the only issue over which the Board may exercise jurisdiction is as stated on the title page.

The issue of entitlement to service connection for nephropathy as secondary to diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service connected for type II diabetes mellitus, a history of venereal warts, bilateral diabetic retinopathy, and hypertension.

2.  The Veteran's service-connected disabilities do not cause a loss or permanent loss of use of one or both feet; a loss or permanent loss of use of one or both hands; a permanent impairment of vision of both eyes to the required specified degree; or ankylosis of one or both knees or of one or both hips.



CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial assistance for an automobile or adaptive equipment only, are not met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.808, 17.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2005 and July 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In an October 2010 supplemental statement of the case, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was readjudicated in the October 2010 supplemental statement of the case.  Thus, any timing error as to notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained VA treatment records, to include additional records from the VA outpatient clinic in Jacksonville, Florida pursuant to the July 2010 Board remand.  The Veteran underwent various VA examinations to include studies performed in July and August 2010.  The July 2010 VA examination was conducted by a nurse practitioner, whereas the August 2010 VA examination was conducted by a physician, as directed by the Board.  The July 2010 VA examination, however, was reviewed and approved by a physician.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Hence, the RO substantially complied with the remand instructions, and another remand is not in order.

As for Social Security Administration records, that agency indicated in January 2006 that they could not send the requested medical records because after an exhaustive and comprehensive search, they were not able to locate the Veteran's folder.  Further efforts would be futile.

The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing regulations and law

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).

A veteran is considered an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment if he is entitled to compensation for any of the following disabilities: (i) The loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

The permanent impairment of vision of both eyes is defined as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  38 C.F.R. § 3.808(b)(3).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2010).
 
Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2010).
 
In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (the Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40 (2010), the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.
 
The provisions of 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).
 
Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

Analysis
 
A review of June and August 2006, January 2008, and July and August 2010 VA examination reports, as well as VA treatment records and other VA examinations of record, shows that the Veteran's service-connected disabilities do not cause a loss or permanent loss of use of one or both feet; a loss or permanent loss of use of one or both hands; a permanent impairment of vision of both eyes to the required specified degree; or ankylosis of one or both knees or of one or both hips.

The January 2008 VA eye examination report shows that the best corrected distance visual acuities were 20/20 in the right eye and 20/25 in the left eye.  The best corrected near visual acuities were 20/20 bilaterally.  The August 2010 VA eye examination report shows that the best corrected distance and near visual acuities were 20/20 bilaterally. 

Turning to the question whether there is evidence of a loss of use of the hands or feet and ankylosis of the knees or hips, the various VA examinations and VA treatment records do not show either extremely unfavorable ankylosis of either knee, or complete ankylosis of two major joints of an extremity, or the shortening of a lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop.  Similarly, the various VA examinations and VA treatment records do not reveal a loss or permanent loss of use of one or both hands or ankylosis of one or both knees or of one or both hips.  

A May 2006 VA treatment record reflects that the Veteran had full range of motion in his musculoskeletal system.  The June 2006 VA examination report shows that the appellant had full range of motion in the extremities.  He had absent reflexes in the knees along with a mild decreased vibration sense at both ankles.  The appellant, however, had normal sensation to fine touch.  The June 2006 VA examiner indicated that  there were no significant findings of neuropathy.  An August 2006 VA treatment record reveals that the claimant had a normal gait.  The August 2006 VA examination report reflects that sensation to light touch was grossly intact in the feet and that monofilament examination on the plantar surface of the feet was normal.  

A July 2007 VA treatment record shows that the joints in the lower and upper extremities were fully mobile without swelling, redness, or pain.  

The July 2010 VA examination report reveals that strength was 5/5 in the upper and lower extremities.  There was normal sensation to light touch in the upper and lower extremities bilaterally.  Reflexes were 2+ in the elbows, knees, and ankles.  There was no calf tenderness to palpation or atrophy.

In summary, the preponderance of the evidence shows that a loss or permanent loss of use of one or both feet, a loss or permanent loss of use of one or both hands, a permanent impairment of vision of both eyes to the required specified degree, or ankylosis of one or both knees or of one or both hips has not been demonstrated.  Therefore, the Veteran is not entitled to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only.

In reaching this determination, the Board acknowledges that VA is required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


